ORDER

PER CURIAM.
AND NOW, this 14th day of October, 2008, the Petition for Allowance of Appeal is GRANTED, IN PART, limited to the following issue:
Whether Petitioner’s conviction for possession of a firearm by a convicted felon, 18 Pa.C.S. § 6105(a)(1), and carrying a concealed firearm without a license, 18 Pa.C.S. § 6106(a)(1), should merge for sentencing purposes?
The Petition is denied with respect to all other issues raised therein.
This case is to be consolidated for oral argument with Commonwealth v. Baldwin, 44 EAP 2008.
Justice McCAFFERY did not participate in the consideration or decision of this matter.